DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 of 12, filed 07/12/2021, with respect to claims 1, 3-14, and 21-24 have been fully considered and are persuasive.  The rejection of claims 1, 3-14, and 21-24 has been withdrawn. 
Regarding rejection of claims 15-16, applicant's arguments filed on 07/12/2021 have been fully considered but they are not persuasive. In response to applicant's argument that prior art of record fails to teach ‘wherein the first sensing line is disposed in the sensing area and overlaps the one of the first sensing electrodes of the second group in a plan view’, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Independent claim 15 is an apparatus claim which is guided by MPEP section 2114. MPEP 2114 states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP section 2114 goes on to state ‘Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)’. As such, the newly amended claim does not any structural metes to the claim and is merely functional design language and the rejection of the newly amended claim will remain rejected, since it still would’ve been obvious to one of ordinary skill in the art at the time the invention was made/filed to have the first sensing line disposed in the sensing area and overlapping the one of the first sensing electrodes of the second group in a plan view, since it has been held that rearranging involves only routine skill in the art. In re Japikse, 86 USPQ 70. As such, rejection of claims 15-16 stand rejected for the reasoning presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2017/0364194 A1), hereinafter referred to as Jang.
Regarding claim 15, Jang teaches A sensing unit, Le. touch sensing unit TS af fig. 44 (see para. 85 disclose display module DM includes an organic light emitting display panel DP and a touch sensing unit TS, which are integrally formed through a continuous process, or see para. 86 disclose touch sensing unit TS acquires coordinate information of an external input or detects a position of a touch on a surface thereon, or see touch sensing unit TS of fig. 4A), 
comprising:
a plurality of first sensing electrodes, i.e. first sensor AP of fig. 4A and/ar second sensors TP1-TFi of fig. 44, of a first group, i.e. sensor block SB of fig. 44, disposed in a sensing area, Le. display area DA of fig. 4A, in 2 first direction (see para. 133 disclose the touch sensing unit TS includes a touch sensor and a plurality of touch signal lines SL1 to SL4 connected to the touch sensor, where the touch sensor includes a plurality of sensor blocks SB disposed on the display area DA, or see para. 134 disclose sensor blocks SB may be arranged in a matrix form having a plurality of sensor columns TSC1 to TSC6 or a plurality of sensor rows TSL1 to TSL3, or see para. 136 disclose each of the plurality of sensor blocks SB includes a first sensor RP and a plurality of second sensors TP1 to TPi, or see first sensor HP of fig. 44, or see second sensors TR1-TPI of fig. 44, or see sensor block SB of fig. 4A, or see display area DA of fig. 4A): a plurality of first sensing electrodes, i.e. first sensor RP of fig. 44 and/or

wherein the second group, i.e. sensor block SB of fig. 4A, is spaced apart from: the first group, i.e. sensor Glock SB of fig. 4A (see fig. 4A illustrate the spacing of sensor blocks}: and
a first sensing line, Le. touch signal lines SL1 to SL4 of fig. 4A, electrically connected to one of the first sensing electrodes, Le. first sensor RP of fig. 44 arcVor second sensors TP1-TP! of fig. 44, of the first group, Le. sensor block SB af fig. 44 (see para. 141 disclose a connection relationship between the plurality of sensor blocks SB and the plurality of touch signal lines SL1 to SL4 can be described with reference to FIG. 4A, or see para. 142 disclose touch signal lines SL1 to SL4 includes first touch signal lines SL1, second touch signal lines SL2, third touch signal lines SL4, and fourth touch signal lines SL4, or see para. 145 disclose first second touch signal line SL2-1 connects a first second sensor TP1 of the first sensor block SB 
touch signal line SL3 of three third touch signal lines SL3, or see touch signal lines SL1 to SL4 of fig. 4A), wherein the first sensing line, i.e. touch signal lines SL1 to SL4 of fig. 4A, is disposed in the sensing area and overlaps the first sensing electrodes, ie. first sensor RP of fig. 4A and/or second sensors TRi-TPi of fig. 4A, of the second group, i.e. sensor block SB of fig. 4A, in a thickness direction thereof (see fig. 44 illustrate touch signal lines SL1 to SL4 of fig. 4A are disposed inside of the display area DA and have portions of the signal lines which bend at 90° angle, thus satisfying overlapping in a thickness direction, as these directions are free to be selected arbitrarily).
It would’ve been obvious to one of ordinary skill in the art at the time the invention was made/filed to have sensing lines defined in a manner such that they extend in a second direction intersecting the first direction, since it has been held that rearranging involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, Jang teaches the sensing unit of claim 15, wherein the first sensing fine extends in the sensing area in a second direction intersecting the first direction (see fig. 4C).

Allowable Subject Matter
Claim(s) 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  							Regarding claim 17, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the first sensing electrodes of the first group and the first sensing electrodes of the second group includes a first layer electrode and a second layer electrode disposed on the first layer electrode, wherein the first layer electrode is disposed on a same layer as the first sensing line’ in combination with the remaining claimed limitations. As such, dependent claim 17 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 18-20 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim(s) 1, 3-14, and 21-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A sensing unit, comprising: a plurality of first sensing electrodes of a first group disposed in a sensing area in a first direction; and a first sensing line electrically connected to one of the first sensing electrodes of the first group, wherein the first sensing line is disposed in the sensing area and extends in a second direction intersecting the first direction’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the first sensing electrodes of the first group include first layer electrodes and second layer electrodes disposed on the first layer electrodes, and one of the first layer electrodes is connected to one end of the first sensing line’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 3-14 is/are deemed in condition for allowance. Regarding independent claim 21, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device, comprising: a substrate including a display area; a light-emitting layer disposed on the substrate; and a sensing unit disposed on the light-emitting layer and including a plurality of first sensing electrodes of a first group disposed in a sensing area overlapping the display area in a first direction, and a first sensing line electrically connected to one of the first prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the first sensing electrodes of the first group include first layer electrodes and second layer electrodes disposed on the first layer electrodes, and one of the first layer electrodes is connected to one end of the first sensing line’ in combination with the remaining claimed limitations. As such independent apparatus claim 21 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 22-24 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2021/0232258 A1) discloses a touch display panel, a driving method thereof, and a display device, where the touch display panel includes: a display function layer group including a first electrode layer; a touch function layer group including a touch sensing layer which includes a first touch layer and a second touch layer; and a bonding layer group disposed between the display function layer group and the touch function layer group and including a transparent conductive layer, wherein the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693